DETAILED ACTION
Response to Amendment
In light of the amended claims, the previous claim objections have been overcome.
In light of the amended claims, the previous 112(b) rejections have been overcome.
In light of the amended claims, the claims remain rejected under 35 U.S.C. 101.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 12/04/2021, the following has occurred: claims 18 and 20-23 have been amended; claim 19 remains unchanged; claims 24-29 were canceled; and no new claims have been added.
Claims 18-23 are pending.
Effective Filing Date: 09/06/2013

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections:
Applicant amended the claims to overcome the previous claim objections. Examiner accordingly withdraws the previous claim objections.

35 U.S.C. 112 Rejections:
Applicant amended the claims to overcome the previous 112(b) rejections. Examiner accordingly withdraws the 112(b) rejections.

35 U.S.C. 101 Rejections:
Applicant states:
“The Examiner has rejected claims 18-29 under 35 U.S.C. 101 as being directed to non-statutory subject matter. Essentially, the Examiner concludes that claims 18 to 29 define an abstract idea without significantly more. The Applicant respectfully disagrees with the rejection and requests reconsideration. Specifically, all the claims require a notice that conveys an electronic token uniquely identifying the user and medical laboratory data. The examiner assesses this limitation as being insignificant on the premise that it merely links the abstract idea to a particular technological environment or field of use. 
The applicant respectfully disagrees with this assessment. The claims define the notice with specific language which is more than just the recitation of an abstract idea. The claims make reference to a 'token' which is a specific computer term in relation to authentication processes that has a well understood meaning in the art and that operates to integrate an abstract idea into a practical application.”

Applicant claims that the electronic token is a specific computer term which has a well understood meaning in the art. Applicant states that this integrates the abstract idea into a practical application. Examiner however respectfully disagrees. The claims do not integrate this electronic token in a manner that makes in more than a mere recitation/general linking of a particular technological field. The claims state that the notice conveys an electronic token, yet that token is not further integrated into the claims apart from a single recitation that an electronic token is used. The lack of integration of this electronic token into the claims suggests to Examiner that, as currently written, the claims do not integrate the additional elements into the abstract idea to form a practical application.

35 U.S.C. 103 Rejections:
With regards to claim 18, Applicant claims that Ahmad fails to disclose “an electronic token uniquely identifying the user and the medical laboratory data, from the laboratory system to the MEI.” Applicant states that Ahmad only indicates that the laboratory testing manager can send a notification to a recipient about the availability of the test result, but does not 1) elaborate how such notification is generated and what it contains and 2) what data exchanges occur between the laboratory and the laboratory testing manager. Examiner however respectfully disagrees.
The differences between the present application and the cited art (stated by Applicant in points 1) and 2) above) need to be detailed in the claims. For example, the claims do not distinguish between the prior art and the present application with regards 
Additionally, the usage of phrase “electronic token” does not strictly set metes and bounds for what an electronic token is. The current specification does not define an electronic token, and though Applicant may argue that a token is a specific computer term, it does not narrow what that computer token may be. The token itself may be the notification which is sent, and that is how Examiner interpreted the “electronic token.”
The rationale explained above applies to dependent claims 18-22 as well as independent claim 23.
Lastly, with respect to claim 23, Applicant argues that no evidence has been provided to show that in response to a notice between the MIE and the laboratory system containing an electronic token and the medical laboratory data a notification is generated and sent to the smart phone, wherein the notification is characterized in that it conveys no medical laboratory data about the user contained in the notice. Examiner however respectfully disagrees because the composition of claim 23 does not clearly 
“b. the server arrangement has a software implemented functionality, configured for in response to a notice received by the MIE system from the laboratory system via the data network indicating that tests results are available to the user, wherein the notice conveys an electronic token uniquely identifying the user from other users of the MIE and medical laboratory data about the user,
i. delivering a notification to the application software of the smart phone of the user via the data network to indicate that a notice is available for the user to view via the smart phone, wherein the notification being characterized in that it conveys no medical laboratory data about the user contained in the notice,
ii. communicate the notice from the laboratory system to the mobile device via the data network, the notice being 

The wording of the claim above, is not clearly indicative of a delivery of a notification in response to a received notice. As currently written, the claim reads that a server arrangement has a software implemented functionality, configured for 1) “in response to a notice received….indicating that test results are available to the user…..”, 2) “delivering a notification…”, and 3) “communicate the notice…” Examiner suggests 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 18-22 are drawn to a method and claim 23 is drawn to a system, each of which is within the four statutory categories. Claims 18-23 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 18 recites, in part, performing the steps of 1) receiving a lab test request associated with the user at a Medical Information Exchange (MIE) system implemented on a first server arrangement in a data network, the MIE being: i. configured to interact 2) transmit the lab test request from the MIE to the laboratory system, 3) in response to a notice received by the MIE system from the laboratory system, indicating that tests results are available to the user, wherein the notice conveys: i. a token uniquely identifying the user from other users of the MIE, ii. medical laboratory data about the user, 4) delivering a notification to the user to indicate that a notice is available for the user to view, wherein the notification being characterized in that it conveys no medical laboratory data about the user contained in the notice, and 5) blocking access to the medical laboratory data, unless user identification has been successfully performed. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people including following rules or instructions. Independent claim 23 recites similar limitations and is also directed to an abstract idea under the same analysis.
Depending claims 19-22 include all of the limitations of claim 18, and therefore likewise incorporate the above-described abstract idea. Depending claim 22 adds the additional step of “pushing the notification to the application software.” Additionally, the limitations of depending claims 19-21 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 19-22 are nonetheless directed towards fundamentally the same abstract idea as independent claim 18 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) an application software, 2) a smart phone of the user with biometric capability, 3) the data network, 4) an electronic token, and 5) a server arrangement to perform the claimed steps.
The 3) the data network and 5) server arrangement in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, pages 57-58).
The 1) application software and 2) smart phone of the user with biometric capability add insignificant extra-solution activity to the abstract idea. Such a recitation amounts to mere data gathering (see: MPEP 2106.05(g)).
Lastly, the 4) electronic token generally links the abstract idea to a particular technological environment or field of use (see: MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) an application software, 2) a smart phone of the user with biometric capability, 3) the data network, 4) an electronic token, and 5) a server arrangement to perform the claimed steps amounts to no more than a general linking to a particular technological environment, insignificant extra-solution activity, or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain steps of organizing human activity. Specifically, MPEP 2106.05(f), MPEP 2106.05(g), and 2106.05(h)
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f));
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The 1) application software and 2) smart phone of the user with biometric capability in these steps add insignificant extra-solution activity/pre-solution activity to 
Furthermore, the current invention grants access to medical test results information utilizing 3) the data network and 5) a server arrangement to perform the claimed steps computing device, thus server and the network are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
The 4) electronic token generally links the abstract idea to a particular technological environment or field of use. The following represents an example that the courts have identified as generally linking the abstract idea to a particular technological environment. Limiting the abstract idea data to an electronic token, because limiting application of the abstract idea to an electronic token is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
Mere instructions to apply an exception using a generic computer component, generally linking the abstract idea to a particular technological field, and insignificant extra-solution activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 18-23 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0294103 to Ahmad et al. in view of U.S. 2007/0185736 to Cervi et al. further in view of U.S. 2013/0110534 to Iasella et al.
As per claim 18, Ahmad et al. teaches a method of secure communication of medical information about a user to a smart phone having biometric user-identification capability, the method comprising:
a. receiving a lab test request associated with the user at a Medical Information Exchange (MIE) system implemented on a first server arrangement in a data network, (see: paragraph [0038] where a user may view the status of the testing results via accessing the lab test manager 202 (MIE). A lab test request is being received in the form of a status request here. Also see: FIGS. 1 and 2 where this system is implemented on a server arrangement) the MIE being:
i. configured to interact with application software executed on the smart phone associated with the user, (see: 202 of FIG. 2 where there is a laboratory testing manager that manages communication. Also see: paragraphs [0031] and [0041] where 202 is configured to interact with an application on a user’s device)
ii. configured to interact with a laboratory system via the data network, wherein the laboratory system is implemented on a second server arrangement, (see: 216 of FIG. 2 and paragraphs [0030] and [0039] where the lab can communicate with the testing manager 202 (MIE). Further see: FIG. 1 where the information is stored in storage (second server arrangement))
c. in response to a notice received by the MIE system from the laboratory system via the data network, indicating that tests results are available to the user, (see: paragraph [0041] where the lab sends a notice to the database 204) wherein the notice conveys:
i. an electronic token uniquely identifying the user from other users of the MIE, (see: paragraph [0041] where the notification itself may be considered as the token considering that the notifications are sent to a recipient via an account associated with them)
ii. medical laboratory data about the user, (see: paragraph [0041] where the results notice that is sent to database 204 includes lab testing results of the user)
d. delivering a notification to the application software of the smart phone of the user via the data network to indicate that a notice is available for the user to view via the smart phone (see: paragraph [0041] where a notification is delivered to the patient via an application).
Ahmad et al. may not further, specifically teach:
1) b. transmitting the lab test request from the MIE to the laboratory system via the data network,
2) d. wherein the notification being characterized in that it conveys no medical laboratory data about the user contained in the notice,
3) 2e. blocking access to the medical laboratory data via the application software executed on the smart phone, unless user identification has been successfully performed via the biometric user identification capability of the smart phone.

Cervi et al. teaches:
1) b. transmitting the lab test request from the MIE to the laboratory system via the data network (see: paragraph [0019] where the lab results request is passed to the diagnostics lab client server (lab system) from another system (MIE)).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2) b. transmit the lab test request from the MIE to the laboratory system via the data network as taught by Cervi et al. in the method as taught by Ahmad et al. with the motivation(s) of improving communications within medical practices and clinics (see: paragraph [0005] of Cervi et al.).

Iasella et al. teaches:
2) d. wherein the notification being characterized in that it conveys no medical laboratory data about the user contained in the notice, (see: paragraph [0087] where there may be no medical data that is conveyed for the purposes of privacy) and
3) 2e. blocking access to the medical laboratory data via the application software executed on the smart phone, unless user identification has been successfully performed via the biometric user identification capability of the smart phone (see: paragraph [0052] where biometric input is required in order to receive access to storage unit 12 (or the medical data). A user’s access to medical data here is blocked unless they are verified biometrically).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 2) d. wherein the notification being characterized in that it conveys no medical laboratory data about the user contained in the notice and 3) 2e. block access to the medical laboratory data via the application software executed on the smart phone, unless user identification has been successfully performed via the biometric user identification capability of the smart phone as taught by Iasella et al. in the method as taught by Ahmad et al. and Cervi et al. in combination with the motivation(s) of maintaining privacy (see: paragraph [0087] of Iasella et al.).

As per claim 19, Ahmad et al., Cervi et al., and Iasella et al. in combination teaches the method of claim 18, see discussion of claim 18. Ahmad et al. further teaches wherein the MIE has a distributed architecture in the data network (see: paragraphs [0019] and [0020] where this invention may be performed in distributed computing environments).

As per claim 20, Ahmad et al., Cervi et al., and Iasella et al. in combination teaches the method of claim 18, see discussion of claim 18. Ahmad et al. further teaches wherein the MIE includes a plurality of data records associated with respective users of the MIE, each data record holding medical information for a respective user (see: paragraph [0038] where each user may maintain an account with the laboratory testing manager 202).

As per claim 21, Ahmad et al., Cervi et al., and Iasella et al. in combination teaches the method of claim 18, see discussion of claim 18. Ahmad et al. may not further, specifically teach wherein the MIE is configured to interface with a pharmacy system associated with a pharmacy configured to dispense prescription drugs.
Cervi et al. further teaches wherein the MIE is configured to interface with a pharmacy system associated with a pharmacy configured to dispense prescription drugs (see: paragraph [0095] where a pharmaceutical prescription can be communicated to a pharmacy external to the medical office via the handheld device. The handheld device acts as the MIE, so the MIE is configured to interface with a pharmacy system).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 18, and incorporated herein.

As per claim 22, Ahmad et al., Cervi et al., and Iasella et al. in combination teaches the method of claim 18, see discussion of claim 18. Ahmad et al. further teaches the method including pushing the notification to the application software (see: paragraph [0041] where the notification is sent to the client application).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0294103 to Ahmad et al. in view of U.S. 2013/0110534 to Iasella et al.
As per claim 23, Ahmad et al. teaches a Medical Information Exchange (MIE) system implemented on a server arrangement in a data network,
a. the server arrangement (see: FIG. 1 and 202 of FIG. 2 where there is a server arrangement) configured for:
i. interfacing with a physician's system via the data network for receiving an electronic lab request for the user, (see: 208 of FIG. 2 and paragraph [0032] where there is a physician’s system that can communicate testing requests with 202)
ii. interfacing with a laboratory system via the data network for making the electronic lab request available to the laboratory system, (see: 216 of FIG. 2 and paragraphs [0030] and [0039] where the lab can communicate with the testing manager 202)
iii. interfacing with a mobile device of the user via the data network, (see: 214 of FIG. 2 and paragraph [0030] where patient 214 can communicate with 202)
b. the server arrangement has a software implemented functionality, configured for in response to a notice received by the MIE system from the laboratory system via the 3data network indicating that tests results are available to the user, (see: paragraph [0041] where the lab sends a notice to the database 204) wherein the notice conveys an electronic token uniquely identifying the user from other users of the MIE (see: paragraph [0041] where the notification itself may be considered as the token considering that the notifications are sent to a recipient via an account associated with them) and medical laboratory data about the user, (see: paragraph [0041] where the results notice that is sent to database 204 includes lab testing results of the user)
i. delivering a notification to the application software of the smart phone of the user via the data network to indicate that a notice is available for the user to view via the smart phone, (see: paragraph [0041] where a notification is delivered to the patient via an application)
ii. communicate the notice from the laboratory system to the mobile device via the data network (see: paragraph [0041] where a notification is delivered to the patient via an application. The notification here includes the test results information for the patient (the notice)).
Ahmad et al. may not further, specifically teach:
1) --wherein the mobile device has a biometric user authentication capability,
2) --wherein the notification being characterized in that it conveys no medical laboratory data about the user contained in the notice, and
3) --ii. the notice being viewable at the mobile when the user is identified via the biometric user identification capability of the mobile.

Iasella et al. teaches:
1) --wherein the mobile device has a biometric user authentication capability, (see: paragraph [0052] where biometric input is required in order to receive access to storage unit 12 (or the medical data). Thus the device here has biometric authorization capabilities)
2) --wherein the notification being characterized in that it conveys no medical laboratory data about the user contained in the notice, (see: paragraph [0087] where there may be no medical data that is conveyed for the purposes of privacy) and
3) --ii. the notice being viewable at the mobile when the user is identified via the biometric user identification capability of the mobile (see: paragraph [0052] where biometric input is required in order to receive access to storage unit 12 (or the medical data). A user’s access to medical data here is granted when verified biometrically).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) wherein the mobile device has a biometric user authentication capability, have 2) wherein the notification being characterized in that it conveys no medical laboratory data about the user contained in the notice, and have 3) ii. the notice being viewable at the mobile when the user is identified via the biometric user identification capability of the mobile as taught by Iasella et al. in the system as taught (see: paragraph [0087] of Iasella et al.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Rachel L. Porter/Primary Examiner, Art Unit 3626